UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

Nil?! ‘3 5 21M

 
 

SANDRA MARSHALL,

  
   
   
   

53w, u  District a Bankruptcy
Emma: for the 73:51.29: m‘ Gaéumma

Plaintiff,

v. Civ. Act. No. 05-cv—02502 (RCL)

HONEYWELL TECHNOLOGY
SYSTEMS, INC., et al.,

  

Defendants.

MEMORANDUM OPINION

Plaintiff Sandra Marshall (“Marshall”) seeks monetary relief for alleged violations of
Title VII of the Civil Rights Act, 42 U.S.C. § 20006 (2012) and the Civil Rights Act of 1871, 42
U.S.C. §§ 1981, 1985 (2012). Marshall alleges that defendants, Honeywell Technology
Systems, Inc., L—3 Communications Government Services Inc.,1 and SGT Inc. (individually,
“Honeywell,” “L-3,” and “SGT” or collectively “defendants”), wrongfully terminated her
employment on the basis of discrimination and retaliation for ﬁling an internal Title VII
complaint. In February 2004, Marshall ﬁled a written charge of discrimination with the Prince
George’s Human Relations Commission and the Equal Employment Opportunity Commission.
While the discrimination investigation was ongoing, Marshall ﬁled for Chapter 7 bankruptcy.
Marshall failed to report her pending discrimination claims, and later suit against defendants, in
her Bankruptcy Petition or the attached Schedules at any point before her bankruptcy was ~

discharged in 2006. Defendants now seek summary judgment on Marshall’s claims, arguing that

they are precluded by judicial estoppel.

l L-3 is the result of a merger with EER Systems Inc. in 2003. This opinion refers to the defendant company

as “L-3” throughout.

I. BACKGROUND

Marshall worked as a NASA contractor for over twenty years under various contract
administrators. Honeywell obtained the NASA contract on which Marshall worked in 1999, and
Honeywell and L-3 (a subcontractor on Honeywell’s contract) became Marshall’s employers.
Between 1999 and 2003, Marshall alleges that she suffered repeated age, sex, and race
discrimination, harassment, and civil rights violations by Honeywell and L-3. In 2003, SGT took
over the NASA contract from Honeywell and L-3, but SGT did not rehire Marshall to work
under the new contract. Marshall alleges that SGT rehired all of her coworkers, but failed to
rehire her due to age, sex, and race discrimination. Marshall’s last day of work was December
31, 2003. Marshall ﬁled Charges of Discrimination against defendants with the Prince George’s
County Human Relations Commission and the Equal Employment Opportunity Commission on
December 29, 2003 (SGT) and February 2, 2004 (Honeywell and L-3). Mem. in Supp. of Def.’s
Renewed Mot. for Summ. J. [“SGT Mot.”], Ex. A, ECF No. 162; Def.’s Mot. for Summ. J.
[“Honeywell Mot.”], Ex. 1, ECF No. 178; Mem. in Supp. of Renewed Mot. for Summ. J. [“L-3
Mot.”], ECF No. 161. On September 23, 2005, while the Charges of Discrimination were
pending, Marshall ﬁled for Chapter 7 bankruptcy pro se with the US. Bankruptcy Court for the

District of Columbia, Case No. 05-1448.

Under penalty of perjury, Marshall filed a Voluntary Petition for Bankruptcy, Statement
of Financial Affairs, and Summary of Schedules. Honeywell Mot., Ex. 2—4. In the Statement of
Financial Affairs, section 4a, Marshall was required to list all suits and administrative

proceedings to which she was a party. Marshall listed three suits, in each of which she was a
defendant, but did not list her pending Charges of Discrimination against defendants. Id., Ex. 3.

Marshall was required to identify “equitable or future interests” and “other contingent and

conceal the discrimination claims. “Motivation in [bankruptcy] is self—evident because of the
potential ﬁnancial beneﬁt resulting from the nondisclosure.” Id. (citing Love v. Tyson Foods,

Inc, 677 F.3d 258, 262 (5th Cir. 2012)).

IV. CONCLUSION

For the foregoing reasons, defendants’ Motions for Summary Judgment will be granted.

A separate Order accompanies this Memorandum Opinion.

Signed Royce C. Lamberth, United States District Judge, on November 10, 2014.

ll

unliquidated claims of every nature” in her Summary of Schedules. Marshall also failed to note
the three pending Charges of Discrimination against defendants in her Summary of Schedules.
Id., Ex. 4. On November 5, 2005, Marshall appeared for the Section 341 hearing with
bankruptcy trustee William D. White (“Trustee”). During the hearing, Marshall noted that she
had a pending EEOC claim against Honeywell only. Id., Ex. 5. Marshall ﬁled her initial
complaint against Honeywell, L-3, and SGT on December 30, 2005. Compl., ECF No. 1.
Marshall did not amend her Bankruptcy Petition, Statement of Financial Affairs, or Summary of
Schedules to include her pending Charges of Discrimination or the current lawsuit at any time
before her bankruptcy was discharged on February 13, 2006 or the bankruptcy was closed as a
“no asset case” on June 13, 2006. L-3 Mot., Ex. A, ECF No. 161.

In June and July 2009, each defendant ﬁled an initial Motion to Dismiss and/or a Motion
for Summary Judgment. Honeywell Mot. to Dismiss for Lack of Subject Matter Jurisdiction,
ECF No. 122; SGT Mot. to Dismiss and/or Summ. J ., ECF No. 123; L-3 Mot. to Dismiss and/or
Mot. for Summ. J. on the Basis of Judicial Estoppel, ECF No. 127. On December 18, 2009,
Judge Roberts granted defendants’ motions to dismiss Without prejudice. The Court found that
Marshall lacked standing because she had ﬁled for bankruptcy and the Trustee was the proper
party in interest with standing to pursue Marshall’s claims against defendants. Mem. Op., ECF
No. 141. On February 18, 2010, the Trustee ﬁled a Motion to Reinstate Proceedings against
defendants. Mot. to Reinstate Proceedings, ECF No. 148. The Trustee noted that Marshall had
moved pro se to reopen her closed bankruptcy case, and the bankruptcy case was reopened on

January 22, 2010. Id. at 1. This Court granted the Trustee’s Motion to Reinstate on June 16,

2010 and ordered that the Trustee be substituted as plaintiff. Order, ECF No. 151.

After attempting to settle the case, the Trustee ﬁled a Notice abandoning the lawsuit on
January 5, 2011. Praecipe Regarding Filing of Notice of Abandonment, ECF No. 160. L—3 ﬁled
its Motion for Summary Judgment on January 21, 2011, L—3 Mot., ECF No. 161, and SGT ﬁled
its Motion on January 26, 2011, SGT Mot., ECF No. 162. On January 31, 2011, Marshall ﬁled a
Motion to Intervene requesting that the Court allow her to be substituted as plaintiff. On July 19,
2013, the Court entered an Order holding that the case reverted back to Marshall when the
Trustee abandoned the lawsuit. Mem. Op. & Order, ECF No. 173. The Court denied Marshall’s
Motion to Intervene as moot and ordered Marshall to respond to the L-3 and SGT’s Motions for
Summary Judgment. Id. Marshall ﬁled her Opposition to L-3 and SGT’s Motions on September
4, 2013. Mem. in Opp’n to Mot. for Summ. J ., ECF No. 177. Honeywell ﬁled its Motion for
Summary Judgment on September 11, 2013. Honeywell Mot., ECF No. 178. Marshall ﬁled her
Opposition to Honeywell’s Motion on October 15, 2013. Mem. in Opp’n to Honeywell Mot.,
ECF No. 185. SGT and L-3 ﬁled their Replies on October 9, 2013, Reply to Opp’n to Mot. for
Summ. J ., ECF No. 182; Reply to Opp’n to Mot. for Summ. J ., ECF No. 183, and Honeywell
ﬁled its Reply on November 8, 2013, Reply to Opp’n to Mot. for Summ. J ., ECF No. 189.

II. LEGAL STANDARD

Summary judgment is appropriate when “the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.
R. Civ. P. 56(a); see Anderson v. Liberty Lobby, Inc., 477 US. 242, 247 (1986); Celotex Corp. v.
Catrett, 477 US. 317, 322 (1986); Washington Post Co. v. US. Dep ’t of Health and Human
Servs., 865 F.2d 320, 325 (DC. Cir. 1989). A11 justiﬁable inferences are to be drawn in favor of
the nonmoving party, and the moving party has the burden of demonstrating the absence of any

genuine issue of material fact. Anderson, 477 US. at 255; Celotex, 477 US at 322.

“A fact is ‘material’ if a dispute over it might affect the outcome of a suit under
governing law; factual disputes that are ‘irrelevant or unnecessary’ do not affect the summary
judgment determination.” Holcomb v. Powell, 433 F.3d 889, 895 (DC. Cir. 2006)

(quoting Anderson, 477 US. at 248). An issue is genuine if “the evidence is such that a
reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 US. at 248.
“The non~moving party’s opposition must consist of more than mere unsupported allegations or
denials, and must be supported by afﬁdavits, declarations or other competent evidence setting
forth speciﬁc facts showing that there is a genuine issue for trial.” MDB Commc ’ns, Inc. v.
Hartford Cas. Ins. Co., 479 F. Supp. 2d 136, 140 (D.D.C. 2007); see Celotex Corp, 477 US. at
423. “[I]f the evidence is merely colorable, or is not signiﬁcantly probative, summary judgment
may be granted.” Anderson, 477 US. at 249—50. To defeat summary judgment, a plaintiff must

produce more than “a scintilla of evidence to support his claims.” Freedman v. MCI T elecomms.
Corp, 255 F.3d 840, 845 (DC. Cir. 2001).

III. ANALYSIS

Defendants each argue that Marshall’s claims should be precluded on the basis of judicial
estoppel. Defendants argue that Marshall’s failure to disclose her pending discrimination claims
in her bankruptcy proceedings created a clear inconsistency, and Marshall unjustly beneﬁted
from the omission. Marshall contends that the exclusion was inadvertent due to her pro se status,
and that all relevant information about her discrimination claims was provided to her counsel and
the Trustee during bankruptcy proceedings. The Court ﬁnds that Marshall’s failure to disclose
her discrimination claims in bankruptcy precludes her from pursuing those claims further.

Judicial estoppel “‘is an equitable doctrine invoked by a court at its discretion.” New

Hampshire v. Maine, 532 US. 742, 750 (2001) (quoting Russell v. Rolﬂs, 893 F.2d 1033, 1037

(9th Cir. 1990)). The Supreme Court has noted that judicial estoppel “prevents a party from
asserting a claim in a legal proceeding that is inconsistent with a claim taken by that party in a
previous proceeding.” Id. at 749 (internal quotations omitted). While judicial estoppel was
originally “disfavored,” So. Pac. T ransp. Co. v. ICC, 69 F.3d 583, 5941 n.3 (DC. Cir. 1995), the
Circuit has since recognized and applied the doctrine as instructed by the Supreme Court.

Comcast Corp. v. FCC, 600 F.3d 642 (DC. Cir. 2010); Moses v. Howard Univ. Hosp, 606 F.3d
789 (DC. Cir. 2010).

6“

The Circuit has found that judicial estoppel may be invoked [w]here a party assumes a

certain position in a legal proceeding, . . . succeeds in maintaining that position, . . . [and then,]
simply because his interests have changed, assume[s] a contrary position.” Moses, 606 F .3d at
798 (quoting Maine, 532 US. at 749; Comcast Corp, 600 F.3d at 647).2 There are at least three
questions that the Court must answer in deciding whether to apply judicial estoppel. First, is a
party’s later position clearly inconsistent with its earlier position? Second, has the party
succeeded in persuading a court to accept the earlier position, so that judicial acceptance of the
inconsistent position would create the perception that either the ﬁrst or the second court was
misled? Third, will the party seeking to assert an inconsistent position derive an unfair
advantage or impose an unfair detriment on the opposing party? Id. (citing Maine, 532 US. at
750—51). The Circuit has found that judicial estoppel is appropriate to bar a debtor from
pursuing a cause of action in district court when that debtor deliberately fails to disclose the

pending suit in bankruptcy. Id. Claims of inadvertence or mistake do not excuse the failure to

2 Marshall argues that the Moses case is not applicable, even though it is the most recent decision from the

DC. Circuit regarding the application of judicial estoppel to a discrimination case that was not disclosed in
bankruptcy. Moses, 606 F.3d at 792—93. While there are some factual differences between Moses and the present
case, Moses is still the primary authority in this Circuit. Like the plaintiff in Moses, Marshall ﬁled a discrimination
claim, later ﬁled for bankruptcy, and disclosed her status as a defendant in several suits during bankruptcy but failed
to disclose her pending discrimination claim in until caught out by the opposing party. Id. The facts are sufﬁciently
close for Moses to be instructive and binding.

disclose pending claims, especially when a plaintiff discloses claims that would reduce the

overall value of her assets. Id. at 800. The Court, however, may not invoke judicial estoppel
“against a party who has engaged in misconduct in a separate proceeding if that proceeding is
unrelated to the current proceeding.” Id. at 799 (internal citations omitted); see Robinson v.
District ofColumbia, No. 13-1297, 2014 WL 317846 (D.D.C. Jan. 29, 2014).

The present facts justify the application of the judicial estoppel doctrine. First,
Marshall’s bankruptcy ﬁlings and her pleadings in the instant discrimination case are “clearly
inconsistent.” In her bankruptcy proceedings, Marshall was required, under penalty of perjury,
to complete several documents about her assets, potential legal claims, and potential claims
against her. “A debtor is required to disclose all potential claims in a bankruptcy petition.”
Moses, 606 F.3d at 793 (citing 11 U.S.C. §§ 521(1), 541(a)(1) (2012)). In addition to the duty to
disclose the existence of pending lawsuits, a debtor is under a duty “to amend [her] petition if
circumstances change during the course of the bankruptcy.” Id. (internal citations omitted).
When an estate is in bankruptcy under Chapter 7, the Trustee, as representative of the estate,
“retains sole authority to sue and be sued on its behalf.” Id. (internal citations omitted); see
Mem. Op. & Order 2, ECF No. 173. Despite these requirements, Marshall did not disclose her
pending Charges of Discrimination or the instant case prior to discharge of her bankruptcy, and
she continued to pursue her discrimination claims while in bankruptcy even though she was no
longer a proper plaintiff.

Marshall’s attempt to rectify this inconsistency by reopening her bankruptcy proceedings
and disclosing the present case is unavailing. When Marshall reopened her bankruptcy case, she
did not amend Schedule C of her Bankruptcy Petition to notify her bankruptcy creditors whether

the newly disclosed asset was exempt. Mot. to Reinstate Proceeding, ECF No. 148 (noting that

Marshall did not ﬁle an amended Schedule C to declare what assets were exempt). The Trustee
noted that, without this information, it was unclear who the real party in interest was and how to
proceed. Id. at 2. Additionally, allowing Marshall’s attempt to right the wrongs in her initial
Bankruptcy Petition by reopening the bankruptcy proceedings creates a perverse incentive. As
the Circuit found in Moses, allowing a debtor to “back-up, re-open the bankruptcy case, and
amend his bankruptcy ﬁlings, only aﬁer his omission has been challenged by an adversary,”
suggests that the debtor only considered disclosing potential assets after being caught concealing
them. Moses, 606 F.3d at 800. “This so-called remedy would only diminish the necessary
incentive for the debtor to provide the bankruptcy court with a truthful disclosure of [his] assets.”
Id. (internal citations omitted).

Second, as in the Moses opinion, the Bankruptcy Court discharged Marshall from
Chapter 7 bankruptcy, and the District Court allowed the present case to continue even during
the pendency of Marshall’s bankruptcy proceedings. This “leaves little doubt that [Marshall]
succeeded in hiding the inconsistency from the courts and ‘creat[es] the perception that either the
ﬁrst or the second court was misled?” Id. at 799 (quoting Maine, 532 US. at 750).

Third, Marshall received an unfair advantage over her creditors from her nondisclosure.
If Marshall were to prevail in the instant case, she would be allowed to keep any damages
awarded to her, and she would not be required to turn over any of the proceeds to her creditors.
Like in Moses, Marshall’s inconsistent positions adversely affected defendants. Had the Trustee
known of this case, and had it been appropriately disclosed in bankruptcy, he might have pursued

settlement earlier or relinquished control of the case entirely. Id. Either action might have

beneﬁtted defendants.

Marshall argues that she did not obtain an unfair advantage because she disclosed the
existence of her discrimination claims to the Trustee prior to ﬁling the present suit. Marshall’s
disclosure to the Trustee did not relieve her of the obligation to provide complete information in
her Bankruptcy Petition and to supplement that information. Marshall did not amend or
supplement her Bankruptcy Petition to reveal the existence of her discrimination claims until
almost four years after the bankruptcy was discharged and closed as a “no asset” case. Her
disclosure of an EEOC claim against Honeywell only was not sufﬁcient to correct the
misrepresentations in her Bankruptcy Petition. See Moses, 606 F.3d at 800; Barger v. City of
Cartersville, Ga., 348 F.3d 1289, 1295 (11th Cir. 2003) (applying judicial estoppel in a
discrimination suit when plaintiff orally disclosed her discrimination claims to the Trustee but
did not disclose the claims in her Bankruptcy Petition); Rodriguez-Torres v. Gov ’t Devel. Bank
of P.R., 750 F. Supp. 2d 407, 417 (D.P.R. 2010) (“Taking the position that verbal disclosure to a
trustee is sufﬁcient to apprise a Bankruptcy Court of a debtor's assets, completely overlooks both
the importance of the Bankruptcy Code’s disclosure requirements and the fact that [plaintiff and
her attorney] signed the schedules under penalties of perjury.” (internal citations omitted».

As noted above, Marshall’s bankruptcy creditors were disadvantaged by her
nondisclosure. Marshall’s nondisclosure of her discrimination claims allowed the bankruptcy
proceeding to close as a “no asset” case and prevented early discussions of settlement or
abandonment by the Trustee. Additionally, the delay in disclosure created a new addition to her
list of creditors: her discrimination attorney. By the time she reopened her bankruptcy
proceedings, Marshall had incurred approximately $150,000 in attorneys’ fees. The addition of

the new debt limited the Trustee’s ability to negotiate a settlement, and the addition of a new

creditor reduced the potential bankruptcy payout to other creditors.

Finally, Marshall’s bankruptcy proceedings and the present discrimination case are
related.3 Again, similar to Moses, Marshall “represented that [she] had no [legal] claim[s]
[before the bankruptcy court] . . . [and] that representation [] prevailed; [she] had obtained a
valuable beneﬁt in the discharge of [her] debts, but [n]ow [she] wants to assert the opposite in
order to win a second time.” 1d. at 800. Marshall “offended the integrity of the District Court”
by presenting herself as a proper party to this Court based on a position that is ﬂatly inconsistent
with the position she took in the bankruptcy proceedings. Id.

Marshall also argues that her lack of disclosure was an inadvertent mistake for which she
should not be penalized. Marshall’s mistake as a pro se litigant does not excuse her failure to
properly disclose her discrimination claims. As noted in Moses, inadvertence or mistake is not
enough to ward off the application of judicial estoppel. 1d. at 800. Marshall clearly understood
what she was required to include in her Bankruptcy Petition because she disclosed three claims
against her that would lessen the value of her estate. Marshall, however, failed to appropriately
disclose the three Charges of Discrimination and the present case. Additionally, this Court has
interpreted “inadvertence” narrowly. Robinson, 10 F. Supp. 3d at 187. “The failure to comply
with the Bankruptcy Code’s disclosure duty is ‘inadvertent’ only when a party either lacks
knowledge of the undisclosed claim or has no motive for their concealment.” Id. (quoting
Barger, 348 F.3d at 1295). Marshall clearly knew about the existence of her discrimination

claims, both prior to ﬁling in this Court and aﬂer. Further, Marshall had sufﬁcient motivation to

3 Marshall also states that her bankruptcy proceeding is unrelated to her discrimination claims against
Honeywell. Mem. in Opp’n to Honeywell Mot. 18—19, ECF No. 185. Moses presents a very low bar for
establishing that two proceedings are related. Moses, 606 F.3d at 800 (noting that contradiction provides sufﬁcient
proof of relation: Moses represented that he had no legal claims before the Bankruptcy Court and sought to assert
that he did have a legal claim in District Court). Marshall does not dispute this standard, but notes only that her case
differs from Moses because she acted pro se and her omissions were inadvertent. These arguments are addressed,

infra.

10